Case 8:20-cv-00313-MCS-JDE Document 40 Filed 02/11/21 Page 1 of 19 Page ID #:335
    1
    2
    3
    4
    5
    6
    7
    8                           UNITED STATES DISTRICT COURT
    9                       CENTRAL DISTRICT OF CALIFORNIA
    10
    11 JAMES RUTHERFORD                       Case No. 8:20−cv−00313−MCS−JDE

                        Plaintiff(s),         ORDER RE: JURY TRIAL
    12
              v.                                  I.     SCHEDULE
    13
         BASRAON LLC , et al.                     II.    TRIAL PREPARATION
    14
                       Defendant(s).              III.   CONDUCT OF
                                                         ATTORNEYS AND
    15                                                   PARTIES
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28


                                              1
Case 8:20-cv-00313-MCS-JDE Document 40 Filed 02/11/21 Page 2 of 19 Page ID #:336
    1    I.   SCHEDULE

    2         The Scheduling Order governing this case is set forth in the Schedule of

    3    Pretrial and Trial Dates chart below. Whether this is a jury trial or court trial is

    4    indicated in the upper right hand box. If the parties wish to set additional dates,

    5    they may file a separate Stipulation and Proposed Order. This may be especially

    6    appropriate in class actions, patent cases, or cases for benefits under the Employee

    7    Retirement Income Security Act of 1974 (“ERISA”).

    8         Please refer to the Court’s Standing Order for requirements for specific

    9    motions, discovery, certain types of filings, courtesy copies, emailing signature

    10   items to chambers, alternative dispute resolution, and other matters pertaining to

    11   all cases.

    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28


                                                   2
Case 8:20-cv-00313-MCS-JDE Document 40 Filed 02/11/21 Page 3 of 19 Page ID #:337
    1                                         JUDGE MARK C. SCARSI
                                 SCHEDULE OF PRETRIAL AND TRIAL DATES WORKSHEET
    2
                                  Trial and Final Pretrial Conference Dates                                Court Order
    3
             Trial                                                                                 7/13/2021 at 8:30 a.m.
                                                                                                    x Jury Trial
    4                                                                                                Court Trial
                                                                                                   3−4 Days
    5        Final Pretrial Conference (“FPTC”) [L.R. 16], Hearing on Motions In Limine            6/28/2021 at 2:00 p.m.

    6                                          Event1                                     Weeks            Court Order
                           Note: Hearings shall be on Monday at 9:00 A.M.                 Before
                               Other dates can be any day of the week.                    FPTC
    7
             Last Date to Hear Motion to Amend Pleadings /Add Parties
    8
             Non-Expert Discovery Cut-Off                                                   17     3/30/2021
    9
             Expert Disclosure (Initial)
    10
             Expert Disclosure (Rebuttal)
    11
             Expert Discovery Cut-Off                                                      122
    12
             Last Date to Hear Motions                                                      12     5/24/2021
    13       • Rule 56 Motion due at least 5 weeks before hearing
             • Opposition due 2 weeks after Motion is filed
             • Reply due 1 week after Opposition is filed
    14
    15       Deadline to Complete Settlement Conference [L.R. 16-15]                        10      1. Magistrate Judge
                                                                                                   x 2. Court’s Mediation Panel
    16                                                                                              3. Private Mediation

             Trial Filings (first round)
    17       • Motions In Limine
             • Memoranda of Contentions of Fact and Law [L.R. 16-4]
             • Witness Lists [L.R. 16-5]
    18       • Joint Exhibit List [L.R. 16-6.1]
             • Joint Status Report Regarding Settlement                                     3      6/7/2021
    19       • Proposed Findings of Fact and Conclusions of Law [L.R. 52] (court trial
               only)
             • Declarations containing Direct Testimony (court trial only)
    20
             Trial Filings (second round)
             • Oppositions to Motions In Limine
    21       • Joint Proposed Final Pretrial Conference Order [L.R. 16-7]
             • Joint/Agreed Proposed Jury Instructions (jury trial only)
    22       • Disputed Proposed Jury Instructions (jury trial only)                        2      6/14/2021
             • Joint Proposed Verdict Forms (jury trial only)
             • Joint Proposed Statement of the Case (jury trial only)
    23       • Proposed Additional Voir Dire Questions, if any (jury trial only)
             • Evidentiary Objections to Decls. of Direct Testimony (court trial only)

    24
         1    The parties may seek dates for additional events by filing a separate Stipulation and Proposed Order. This is
    25        often appropriate for class actions and patent and ERISA cases.

         2    The parties may wish to consider cutting off expert discovery prior to the deadline for filing an MSJ.
    26
    27
    28


                                                                    3
Case 8:20-cv-00313-MCS-JDE Document 40 Filed 02/11/21 Page 4 of 19 Page ID #:338
    1          A.     Deadlines for Motions

    2          All motions must be noticed to be heard on or before their respective

    3    deadlines. All unserved parties will be dismissed at the time of the pretrial

    4    conference pursuant to Local Rule 16-8.1.

    5          B.     Discovery Cut-Off and Discovery Disputes

    6                1.    Discovery Cut-off: The cut-off date for discovery is not the date

    7    by which discovery requests must be served; it is the date by which all discovery,

    8    including all hearings on any related motions, must be completed. Thus, written

    9    discovery must be served, and depositions must begin, sufficiently in advance of

    10   the discovery cut-off date to permit the discovering party enough time to challenge

    11   via motion practice responses deemed to be deficient. Given the requirements to

    12   meet and confer and to give notice, in most cases a planned motion to compel

    13   must be discussed with opposing counsel at least six weeks before the cut-off.

    14               2.    Expert Discovery: All expert disclosures must be made in

    15   writing. The parties should begin expert discovery shortly after the initial

    16   designation of experts. The final pretrial conference and trial dates will not be

    17   continued merely because expert discovery is not completed. Failure to comply

    18   with these or any other orders concerning expert discovery may result in the

    19   expert being excluded as a witness.

    20               3.    Discovery Disputes: Counsel must use best efforts to

    21   resolve discovery problems among themselves in a courteous, reasonable, and

    22   professional manner. Counsel must adhere to the Civility and Professionalism

    23   Guidelines at http://www.cacd.uscourts.gov/attorneys/admissions/civility-and-

    24   professionalism-guidelines .

    25               4.    Discovery Motions: Discovery motions are handled by the

    26   Magistrate Judge assigned to the case. Any motion challenging the adequacy of

    27   discovery responses must be filed, served, and calendared sufficiently in advance

    28   ///


                                                  4
Case 8:20-cv-00313-MCS-JDE Document 40 Filed 02/11/21 Page 5 of 19 Page ID #:339
    1    of the discovery cut-off date to permit the responses to be obtained before that

    2    date if the motion is granted.

    3         C.     Law and Motion and Local Rule 7-3

    4         The Court reminds the parties of their obligation under Local Rule 7-3 to

    5    meet and confer to attempt to resolve disputes before filing a motion. This Court

    6    also requires the parties to meet and confer on any other request for relief (except

    7    those identified in Local Rules 7-3 and 16-12).

    8         Please see the standing order for specific instructions regarding Motions to

    9    Dismiss, Motions to Amend, Motions for Summary Judgment, and other requests.

    10        D.     Settlement Conference/Alternative Dispute Resolution Procedures

    11        Pursuant to Local Rule 16-15, the parties in every case must participate in

    12   a Settlement Conference or Alternative Dispute Resolution (“ADR”) procedure.

    13   The Scheduling Order indicates the procedure the parties shall use. If the parties

    14   prefer an ADR procedure other than the one ordered by the Court, they shall file

    15   a Stipulation and Proposed Order. This request will not necessarily be granted.

    16        Counsel shall file a Joint Report regarding the outcome of settlement

    17   discussions, the likelihood of possible further discussions, and any help the Court

    18   may provide with regard to settlement negotiations, by 7 days after the settlement

    19   conference. No case will proceed to trial unless all parties, including the principals

    20   of all corporate parties, have appeared personally at a settlement conference.

    21        E.     Final Pretrial Conference/Proposed Final Pretrial Conference

    22               Order

    23        The Court has set a Final Pretrial Conference (“FPTC”) pursuant to Fed. R.

    24   Civ. P. 16 and Local Rule 16-8. THE COURT REQUIRES STRICT

    25   COMPLIANCE WITH FED. R. CIV. P. 16 AND 26, AND LOCAL RULE 16.

    26   Each party appearing in this action must be represented at the FPTC by the lead

    27   trial counsel for that party. Counsel must be prepared to discuss streamlining the

    28   trial, including presentation of testimony by deposition excerpts or summaries,


                                                  5
Case 8:20-cv-00313-MCS-JDE Document 40 Filed 02/11/21 Page 6 of 19 Page ID #:340
    1    time limits, stipulations as to undisputed facts, and qualification of experts by

    2    admitted resumes.

    3         The parties must file a Proposed Final Pretrial Conference Order (“Proposed

    4    FPTCO”) 2 weeks (14 days) before the FPTC. The parties must adhere to this

    5    deadline so chambers can prepare. A template for the Proposed FPTCO is

    6    available on Judge Scarsi’s webpage. The parties MUST use this template.

    7         In specifying the surviving pleadings under section 1, state which claims or

    8    counterclaims have been dismissed or abandoned, e.g., “Plaintiff’s second of

    9    action for breach of fiduciary duty has been dismissed.” Also, in multiple-party

    10   cases where not all claims or counterclaims will be prosecuted against all

    11   remaining parties on the opposing side, please specify to which party each claim

    12   or counterclaim is directed.

    13        The parties must attempt to agree on and set forth as many uncontested facts

    14   as possible. The Court will usually read the uncontested facts to the jury at the

    15   start of trial. A carefully drafted and comprehensively stated stipulation of facts

    16   will shorten the trial and increase jury understanding of the case.

    17        In drafting the factual issues in dispute, the parties should attempt to state

    18   issues in ultimate fact form, not in the form of evidentiary fact issues. The issues

    19   of fact should track the elements of a claim or defense on which the jury will be

    20   required to make findings.

    21        Issues of law should state legal issues on which the Court will be required

    22   to rule during the trial and should not list ultimate fact issues to be submitted to

    23   the trier of fact.

    24        The parties shall email the Proposed FPTCO in Microsoft Word format to

    25   chambers at MCS_Chambers@cacd.uscourts.gov.

    26   II. TRIAL PREPARATION

    27        THE PARTIES MUST STRICTLY COMPLY WITH LOCAL RULE

    28   16. Please review Local Rule 16-2. Pursuant to Local Rule 16-2, lead trial


                                                  6
Case 8:20-cv-00313-MCS-JDE Document 40 Filed 02/11/21 Page 7 of 19 Page ID #:341
    1    counsel for each party are required to meet and confer in person 40 days in

    2    advance to prepare for the FPTC. This Order sets forth some requirements

    3    different from or in addition to those set out in Local Rule 16. The Court may

    4    take the FPTC off calendar or impose other sanctions for failure to comply with

    5    these requirements.

    6         A.      Schedule for Filing Pretrial Documents for Jury and Court

    7                 Trials

    8         Copies of all pretrial documents shall be delivered to the Court “binder-

    9    ready” (three-hole punched on the left side, without blue-backs, and stapled

    10   only in the top left corner). Except for motions in limine, oppositions, the

    11   Joint Status Report Regarding Settlement, and Declarations containing direct

    12   testimony, Counsel shall email all of the below pretrial documents,

    13   including any amended documents, in Microsoft Word format to

    14   MCS_Chambers@cacd.uscourts.gov .

    15        The schedule for filing pretrial documents is as follows:

    16             At least 3 weeks (21 days) before the Final Pretrial Conference:

    17                • Motions in Limine

    18                • Memoranda of Contentions of Fact and Law

    19                • Witness Lists

    20                • Joint Exhibit List

    21                • Joint Status Report Regarding Settlement

    22                • Proposed Findings of Fact and Conclusions of Law (court trial

    23                   only)

    24                • Declarations containing Direct Testimony (court trial only)

    25             At least 2 weeks (14 days) before the Final Pretrial Conference:

    26                • Oppositions to Motions in Limine

    27                • Joint Proposed Final Pretrial Conference Order

    28                • Joint/Agreed Proposed Jury Instructions (jury trial only)


                                                 7
Case 8:20-cv-00313-MCS-JDE Document 40 Filed 02/11/21 Page 8 of 19 Page ID #:342
    1                    • Disputed Proposed Jury Instructions (jury trial only)

    2                    • Joint Proposed Verdict Forms (jury trial only)

    3                    • Joint Statement of the Case (jury trial only)

    4                    • Proposed Additional Voir Dire Questions, if any (jury trial only)

    5                    • Evidentiary Objections to Declarations of Direct Testimony (court

    6                      trial only)

    7                   1. Motions in Limine

    8             No side may file more than 5 motions in limine without leave of court.

    9             Motions in limine will be heard and ruled on at the FPTC. The Court may

    10   rule on motions in limine orally only instead of in writing. All motions in limine

    11   must be filed at least 3 weeks (21 days) before the final pretrial conference;

    12   oppositions must be filed at least 2 weeks (14 days) before the final pretrial

    13   conference; there will be no replies. Motions in limine and oppositions must not

    14   exceed 10 pages in length.

    15            Before filing a motion in limine, counsel must meet and confer to determine

    16   whether opposing counsel intends to introduce the disputed evidence and to

    17   attempt to reach an agreement that would obviate the motion. Motions in limine

    18   should address specific issues (e.g., not “to exclude all hearsay”). Motions in

    19   limine should not be disguised motions for summary adjudication of issues.

    20                  2. Witness Lists

    21            Witness Lists must be filed 3 weeks (21 days) before the FPTC. They must

    22   be in the format specified in Local Rule 16-5, and must also include for each

    23   witness (i) a brief description of the testimony, (ii) what makes the testimony

    24   unique, and (iii) a time estimate in hours for direct and cross-examination

    25   (separately stated). Please follow the template posted to Judge Scarsi’s webpage.

    26   Any Amended Witness List must be filed by 12:00 p.m. (noon) the Friday before

    27   trial.

    28   ///


                                                    8
Case 8:20-cv-00313-MCS-JDE Document 40 Filed 02/11/21 Page 9 of 19 Page ID #:343
    1                3. Joint Exhibit List

    2         The Joint Exhibit List must be filed 3 weeks (21 days) before the FPTC.

    3    It must be in the format specified in Local Rule 16-6, and shall include an

    4    additional column stating any objections to authenticity and/or admissibility, and

    5    the reasons for the objections. Please follow the template posted to Judge Scarsi’s

    6    webpage. Any Amended Joint Exhibit List must be filed by 12:00 p.m. (noon)

    7    the Friday before trial.

    8                4. Jury Instructions (jury trial only)

    9         Jury instructions must be filed no later than 2 weeks (14 days) prior to

    10   the FPTC. The parties shall make every attempt to agree upon jury instructions

    11   before submitting proposals to the Court. The Court expects counsel to agree

    12   on the substantial majority of jury instructions, particularly when pattern

    13   or model instructions provide a statement of applicable law. The parties shall

    14   meet and confer on jury instructions according to the following schedule:

    15     • 4 weeks (28 days) before FPTC: Counsel shall exchange proposed jury

    16       instructions (general and special)

    17     • 3 weeks (21 days) before FPTC: Counsel shall exchange any objections

    18       to the instructions

    19     • Until 2 weeks (14 days) before FPTC: Counsel shall meet and confer

    20       with the goal of reaching an agreement on one set of Joint/Agreed Jury

    21       Instructions.

    22     • 2 weeks (14 days) before FPTC: counsel shall file their (1) Joint/Agreed

    23       Proposed Jury Instructions and their (2) Disputed Jury Instructions.

    24       If the parties disagree on any proposed jury instructions, they shall file:

    25   (i) 1 set of Joint/Agreed Proposed Jury Instructions to which all parties agree;

    26   and (ii) 1 set of Disputed Jury Instructions, which shall include a “redline” of

    27   any disputed language and/or the factual or legal basis for each party’s position

    28   as to each disputed instruction. Where appropriate, the disputed instructions shall


                                                  9
Case 8:20-cv-00313-MCS-JDE Document 40 Filed 02/11/21 Page 10 of 19 Page ID #:344
    1    be organized by subject, so that instructions that address the same or similar

    2    issues are presented sequentially. If there are excessive or frivolous disagreements

    3    over jury instructions or the special verdict form, the Court will order the parties

    4    to further meet and confer before trial and/or during trial until they substantially

    5    narrow their disagreements.

    6                Sources: When the Manual of Model Jury Instructions for the

    7    Ninth Circuit provides an applicable jury instruction, the parties should submit

    8    the most recent version, modified and supplemented to fit the circumstances of

    9    this case. Where California law applies, counsel should use the current edition

    10   of the Judicial Council of California Civil Jury Instructions (“CACI”). If neither

    11   applies, counsel should consult the current edition of O’Malley, et al., Federal

    12   Jury Practice and Instructions. Counsel may submit alternatives to these

    13   instructions only if there is a reasoned argument that they do not properly state

    14   the law or that they are incomplete. The Court seldom if ever gives instructions

    15   derived solely from cases.

    16               Format: Each requested instruction shall (1) cite the authority or

    17   source of the instruction, (2) be set forth in full, (3) be on a separate page, (4) be

    18   numbered, (5) cover only one subject or principle of law, and (6) not repeat

    19   principles of law contained in any other requested instruction. If a standard

    20   instruction has blanks or offers options (i.e. “he/she”), the parties must fill in

    21   the blanks or make the appropriate selections in their proposed instructions.

    22               Index: The Proposed Instructions must have an index that includes

    23   the following for each instruction, as illustrated in the example below:

    24               • the number of the instruction;

    25               • the title of the instruction;

    26               • the source of the instruction and any relevant case citations; and

    27               • the page number of the instruction.

    28   ///


                                                  10
Case 8:20-cv-00313-MCS-JDE Document 40 Filed 02/11/21 Page 11 of 19 Page ID #:345
    1    Example:

    2     Instruction
          Number              Title                      Source             Page Number
    3     1                   Trademark-Defined          9th Cir. 8.5.1          1
    4                         (15 U.S.C. § 1127)

    5         During the trial and before closing argument, the Court will meet with

    6    counsel to settle the instructions, and counsel will have an opportunity to make

    7    a further record concerning their objections.

    8                   5. Joint Verdict Forms (jury trial only)

    9         The parties shall make every attempt to agree upon a verdict form before

    10   submitting proposals to the Court. Counsel shall file a proposed verdict form(s)

    11   no later than 2 weeks (14 days) before the FPTC. If the parties are unable to

    12   agree on a verdict form, the parties shall file one document titled “Competing

    13   Verdict Forms” which shall include: (i) the parties’ respective proposed verdict

    14   form; (ii) a “redline” of any disputed language; and (iii) the factual or legal basis

    15   for each party’s respective position if the entire form is being disputed.

    16                  6. Joint Statement of the Case (jury trial only)

    17        By 2 weeks (14 days) before the FPTC, counsel must file a Joint Statement

    18   of the Case for the Court to read to the panel of prospective jurors before

    19   commencement of voir dire. This should be a brief neutral statement, no more

    20   than one page long.

    21                  7. Voir Dire (jury trial only)

    22        The Court will conduct the voir dire. The Court asks prospective jurors

    23   basic questions (jurors’ place of residence, employment, whether familiar with

    24   the parties or counsel, etc.), and may ask additional case-specific questions. By

    25   2 weeks (14 days) before the FPTC, counsel may, but are not required to, file

    26   proposed case-specific voir dire questions for the Court’s consideration.

    27        Generally, a jury consists of eight jurors. In most cases, the Court seats 16

    28   prospective jurors in the jury box and conducts its initial voir dire. Each side has


                                                   11
Case 8:20-cv-00313-MCS-JDE Document 40 Filed 02/11/21 Page 12 of 19 Page ID #:346
    1    3 peremptory challenges. If 14 jurors are seated in the box and all 6 peremptory

    2    challenges are exercised, the remaining 8 jurors will constitute the jury panel.

    3    If fewer than 6 peremptory challenges are exercised, the 8 jurors in the lowest

    4    numbered seats will be the jury. The Court will not necessarily accept a stipulation

    5    to a challenge for cause. If one or more challenges for cause are accepted, and

    6    all 6 peremptory challenges are exercised, the Court may decide to proceed with

    7    6 or 7 jurors.

    8                8. Proposed Findings of Fact and Conclusions of Law (court

    9                     trial only)

    10        For any trial requiring findings of fact and conclusions of law, counsel for

    11   each party shall, no later than 3 weeks (21 days) before the FPTC, file and serve

    12   on opposing counsel its Proposed Findings of Fact and Conclusions of Law in

    13   the format specified in Local Rule 52-3.

    14        The parties may submit Supplemental Proposed Findings of Fact and

    15   Conclusions of Law during the trial. Once trial concludes, the Court may order

    16   the parties to file Revised Proposed Findings of Fact and Conclusions of Law.

    17               9. Declarations for Direct Testimony (court trial only)

    18        Unless relieved from this requirement upon a party’s motion, each party

    19   shall, at least 3 weeks (21 days) before the FPTC, file declarations containing the

    20   direct testimony of each witness whom that party intends to call at trial. Each party

    21   shall file any evidentiary objections to the declarations(s) submitted by any other

    22   party by 2 weeks (14 days) before the FPTC. Such objections shall be submitted

    23   in the following three-column format: (i) the left column should contain a

    24   verbatim quote of each statement objected to (including page and line number);

    25   (ii) the middle column should set forth a concise objection (e.g., hearsay, lacks

    26   foundation, etc.) with a citation to the Fed. R. Evid. or, where applicable, a case

    27   citation; and (iii) the right column should provide space for the court’s ruling on

    28   the objection. The Court anticipates issuing its ruling on the objections the same


                                                 12
Case 8:20-cv-00313-MCS-JDE Document 40 Filed 02/11/21 Page 13 of 19 Page ID #:347
    1    date as the FPTC.

    2          B.     Trial Exhibits

    3          Trial exhibits that consist of documents must be submitted to the Court in

    4    three-ring binders. Counsel shall submit to the Court 1 original set of exhibit

    5    binders, and 2 copies: the original set shall be for the witnesses, and the 2 copies

    6    are for the Court. All exhibits must be placed in three-ring binders indexed by

    7    exhibit number with tabs or dividers on the right side. Exhibits shall be numbered

    8    1, 2, 3, etc., not 1.1, 1.2, etc. The defendant’s exhibit numbers shall not duplicate

    9    plaintiff’s numbers. For all 3 sets of binders, the spine of each binder shall indicate

    10   the volume number and the range of exhibit numbers included in the volume.

    11         • The original set of exhibits shall have official exhibit tags (yellow tags

    12          for plaintiff’s exhibits, and blue tags for defendant’s exhibits) affixed to

    13          the front upper right-hand corner of the exhibit, with the case number,

    14          case name, and exhibit number stated on each tag. Tags may be obtained

    15          from the Clerk’s Office, or counsel may print their own exhibit tags using

    16          Forms G-14A and G-14B on the “Court Forms” section of the Court’s

    17          website.

    18         • The 2 sets of copies of the exhibits shall not have official exhibit tags

    19          but must be indexed with tabs or dividers on the right side.

    20         Counsel will review the exhibit list and the exhibit binders with the

    21   Courtroom Deputy Clerk (“CRD”) before the admitted exhibits are given to

    22   the jury.

    23         The Court provides audio/visual equipment for use during trial. More

    24   information is available at http://www.cacd.uscourts.gov/clerk-services/courtroom-

    25   technology . The Court does not permit exhibits to be “published” by passing

    26   them up and down the jury box. Exhibits may be displayed briefly using the

    27   screens in the courtroom, unless the process becomes too time-consuming.

    28   ///


                                                  13
Case 8:20-cv-00313-MCS-JDE Document 40 Filed 02/11/21 Page 14 of 19 Page ID #:348
    1         Counsel must meet and confer not later than 10 days before trial to

    2    stipulate as far as possible to foundation, to waiver of the best evidence rule,

    3    and to exhibits that may be received into evidence at the start of the trial. The

    4    exhibits to be so received will be noted on the Court’s copy of the exhibit list.

    5         C.     Materials to Present on First Day of Trial

    6         Counsel must present these materials to the CRD on the first day of trial:

    7               1. The 3 sets of exhibit binders (1 original, 2 copies) described above.

    8               2. Any deposition transcripts to be used at trial, either as evidence

    9                  or for impeachment. These lodged depositions are for the Court’s

    10                 use; counsel must use their own copies during trial.

    11        D.     Court Reporter

    12        Any party requesting special court reporter services for any hearing (i.e.,

    13   real time transmission, daily transcripts) shall notify the court reporter at least 2

    14   weeks before the hearing date.

    15        E.      Jury Trial

    16        On the first day of trial, court will commence at 8:30 a.m. and conclude at

    17   approximately 4:30 p.m., with a 1-hour lunch break. Counsel must appear at

    18   8:30 a.m. to discuss preliminary matters with the Court. The Court will call a

    19   jury panel only when it is satisfied that the matter is ready for trial. Jury selection

    20   usually takes only a few hours. Counsel should be prepared to proceed with

    21   opening statements and witness examination immediately after jury selection.

    22        Mondays are usually reserved for the Court’s calendar, so generally there

    23   will not be trial on Mondays, unless a jury is deliberating. Trial days are generally

    24   Tuesday through Friday, from 9:00 a.m. to approximately 4:30 p.m., with two

    25   15-minute breaks and a 1-hour lunch break.

    26   III. CONDUCT OF ATTORNEYS AND PARTIES

    27        A.      Meeting and Conferring Throughout Trial

    28        The parties must meet and confer on an ongoing basis throughout trial on


                                                  14
Case 8:20-cv-00313-MCS-JDE Document 40 Filed 02/11/21 Page 15 of 19 Page ID #:349
    1    all issues as they come up. The Court will not resolve any issue during trial

    2    unless and until the parties have attempted to resolve it themselves. The Court

    3    strictly enforces this rule.

    4         B.      Opening Statements, Examining Witnesses, and Summation

    5         Counsel must use the lectern. Counsel must not consume time by writing out

    6    words, drawing charts or diagrams, etc. Counsel may prepare such materials in

    7    advance. The Court will establish and enforce time limits for opening statements

    8    and closing arguments, and for examination of witnesses.

    9         C.      Objections to Questions

    10        Counsel must not use objections to make a speech, recapitulate testimony,

    11   or attempt to guide the witness.

    12        When objecting, counsel must rise to state the objection and state only that

    13   counsel objects and the legal ground of objection. If counsel wishes to argue an

    14   objection further, counsel must ask for permission to do so.

    15        D.      General Decorum

    16                1.     Counsel must not approach the CRD or the witness box

    17   without specific permission and must return to the lectern when the purpose for

    18   approaching has been accomplished.

    19                2.     Counsel must rise when addressing the Court, and when the

    20   Court or the jury enters or leaves the courtroom, unless directed otherwise.

    21                3.     Counsel must address all remarks to the Court. Counsel must

    22   not address the CRD, the court reporter, persons in the audience, or opposing

    23   counsel. Any request to re-read questions or answers shall be addressed to the

    24   Court. Counsel must ask the Court’s permission to speak with opposing counsel.

    25                4.     Counsel must not address or refer to witnesses or parties by

    26   first names alone, with the exception of witnesses under 14 years old.

    27                5.     Counsel must not offer a stipulation unless counsel have

    28   conferred with opposing counsel and have verified that the stipulation will be


                                                15
Case 8:20-cv-00313-MCS-JDE Document 40 Filed 02/11/21 Page 16 of 19 Page ID #:350
    1    acceptable.

    2                  6.    While Court is in session, counsel must not leave counsel

    3    table to confer with any person in the back of the courtroom without the Court’s

    4    permission.

    5                  7.    Counsel must not make facial expressions, nod, shake their

    6    heads, comment, or otherwise exhibit in any way any agreement, disagreement,

    7    or other opinion or belief concerning the testimony of a witness. Counsel shall

    8    admonish their clients and witnesses not to engage in such conduct.

    9                  8.    Counsel must never talk to jurors at all, and must not talk to

    10   co-counsel, opposing counsel, witnesses, or clients where the conversation can be

    11   overheard by jurors. Counsel should admonish their clients and witnesses to avoid

    12   such conduct.

    13                 9.    Where a party has more than one lawyer, only one may conduct

    14   the direct or cross-examination of a particular witness, or make objections as to

    15   that witness.

    16         E.      Promptness of Counsel and Witnesses

    17                 1.    Promptness is expected from counsel and witnesses. Once

    18   counsel are engaged in trial, this trial is counsel’s first priority. The Court will not

    19   delay the trial or inconvenience jurors.

    20                 2.    If a witness was on the stand at a recess or adjournment,

    21   counsel who called the witness shall ensure the witness is back on the stand and

    22   ready to proceed when trial resumes.

    23                 3.    Counsel must notify the CRD in advance if any witness

    24   should be accommodated based on a disability or for other reasons.

    25                 4.    No presenting party may be without witnesses. If a party’s

    26   remaining witnesses are not immediately available and there is more than a brief

    27   delay, the Court may deem that party to have rested.

    28   ///


                                                    16
Case 8:20-cv-00313-MCS-JDE Document 40 Filed 02/11/21 Page 17 of 19 Page ID #:351
    1                5.        The Court attempts to cooperate with professional witnesses

    2    and generally accommodates them by permitting them to be called out of sequence.

    3    Counsel must anticipate any such possibility and discuss it with opposing counsel.

    4    If there is an objection, counsel must confer with the Court in advance.

    5         F.     Exhibits

    6                1.        Each counsel must keep counsel’s own list of exhibits and

    7    must note when each has been admitted into evidence.

    8                2.        Each counsel is responsible for any exhibits that counsel

    9    secures from the CRD and must return them before leaving the courtroom at the

    10   end of the session.

    11               3.        An exhibit not previously marked must, at the time of its

    12   first mention, be accompanied by a request that it be marked for identification.

    13   Counsel must show a new exhibit to opposing counsel before the court session

    14   in which it is mentioned.

    15               4.        Counsel must advise the CRD of any agreements with respect

    16   to the proposed exhibits and as to those exhibits that may be received without

    17   further motion to admit.

    18               5.        When referring to an exhibit, counsel must refer to its exhibit

    19   number. Witnesses should be asked to do the same.

    20               6.        Counsel must not ask witnesses to draw charts or diagrams,

    21   or ask the Court’s permission for a witness to do so. Any graphic aids must be

    22   fully prepared before the court session starts.

    23        G.     Depositions

    24               1.        In using depositions of an adverse party for impeachment,

    25   counsel may adhere to either one of the following procedures:

    26                         a.    If counsel wishes to read the questions and answers

    27        as alleged impeachment and ask the witness no further questions on that

    28        subject, counsel shall first state the page and line where the reading begins


                                                   17
Case 8:20-cv-00313-MCS-JDE Document 40 Filed 02/11/21 Page 18 of 19 Page ID #:352
    1         and the page and line where the reading ends, and allow time for any

    2         objection. Counsel may then read the portions of the deposition into the

    3         record.

    4                         b.    If counsel wishes to ask the witness further questions

    5         on the subject matter, the deposition shall be placed in front of the witness

    6         and the witness told to read the relevant pages and lines silently. Then

    7         counsel may either ask the witness further questions on the matter and

    8         thereafter read the quotations, or read the quotations and thereafter ask

    9         further questions. Counsel should have an extra copy of the deposition for

    10        this purpose.

    11               2.       Where a witness is absent and the witness’s testimony is

    12   offered by deposition, counsel may (a) have a reader occupy the witness chair

    13   and read the testimony of the witness while the examining lawyer asks the

    14   questions, or (b) have counsel read both the questions and the answers.

    15        H.     Using Numerous Answers to Interrogatories and Requests for

    16               Admission

    17        Whenever counsel expects to offer a group of answers to interrogatories or

    18   requests for admissions extracted from one or more lengthy documents, counsel

    19   should prepare a new document listing each question and answer and identifying

    20   the document from which it has been extracted. Copies of this new document

    21   should be given to the Court and opposing counsel.

    22        I.    Advance Notice of Unusual or Difficult Issues

    23        If any counsel anticipate that a difficult question of law or evidence will

    24   necessitate legal argument requiring research or briefing, counsel must give

    25   the Court advance notice. Counsel are directed to notify the CRD at the day’s

    26   adjournment if an unexpected legal issue arises that could not have been foreseen

    27   and addressed in advance. Counsel must also advise the CRD at the end of each

    28   trial day of any issues that must be addressed outside the presence of the jury so


                                                  18
Case 8:20-cv-00313-MCS-JDE Document 40 Filed 02/11/21 Page 19 of 19 Page ID #:353
    1     that there is no interruption of the trial. THE COURT WILL NOT KEEP

    2     JURORS WAITING.

    3         Parties appearing pro se must comply with the Federal Rules of Civil

    4     Procedure and the Local Rules. See Local Rules 1-3 and 83-2.2.3.

    5
             IT IS SO ORDERED.
    6
    7
         Dated: February 11, 2021
    8                                   HONORABLE MARK C. SCARSI
                                        UNITED STATES DISTRICT JUDGE
    9
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28


                                             19
